DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejections of claim(s) 1, 2, 4, 5, 7-10, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 is dependent on canceled claim 3. For the purposes of this examination, claim 4 is interpreted as dependent on claim 1, which has been amended to incorporate the limitations of previous claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 5, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (U.S. Patent No. 8,125,216 B2; hereafter Thomas).
 	Regarding claim 1, Thomas discloses angle sensor system comprising: a magnetic field generator that is configured to generate a detection-target magnetic field that is a magnetic field to be detected and is related to an angle to be detected (see Thomas Fig. 1A, item 152); and an angle sensor that is 

 	Regarding claim 2, Thomas discloses the angle sensor system according to claim 1, wherein the ratio of the second strength to the first strength is 4 or less (see Thomas Fig. 2, the ratio at 140 degrees is approximately 4:1, but continuously converges to 1:1 at approximately 50 degrees, therefore there must be some position at which the relative strengths have the ratio range of between 1.65 and 4).

Regarding claim 4, Thomas discloses the angle sensor system according to claim 1, wherein the first detection information has a correspondence with an angle that a direction of a first applied field component forms with respect to the reference direction, the first applied field component being a component of the first applied magnetic field parallel to the reference plane, and the second detection information has a correspondence with an angle that a direction of a second applied field component forms with respect to the reference direction, the second -3-Application No. 16/527,117 applied field component being a component of the second applied magnetic field parallel to the reference plane (see Thomas Fig. 1A, which shows that the sensed directions are sine and cosine of the angle made with respect to some reference position.). 

 	Regarding claim 5, Thomas discloses  the angle sensor system according to claim 4, wherein the first detection information includes a first detection value having a correspondence with a cosine of the angle that the direction of the first applied field component forms with respect to the reference 

 	Regarding claim 14, Thomas discloses the angle sensor system according to claim 1, wherein an entirety of the magnetic field generator is located anterior to the first magnetic sensor and the second magnetic sensor in a direction perpendicular to the reference plane (see Fig. 39, items 2002 and 2004).

 	Regarding claim 15, Thomas discloses the angle sensor system according to claim 1, wherein the direction of the detection-target magnetic field at the first detection position and the direction of the detection-target magnetic field at the second detection position rotate with a same period (see Thomas Figs. 1A and 39, since the detectors are detecting the same target, the field produced by the target rotates at a single rate).

 	Regarding claim 16, Thomas discloses the angle sensor system according to claim 5, wherein as the direction of the detection-target magnetic field rotates with a predetermined period, all the first to fourth detection values vary periodically with the predetermined period (see Thomas Fig. 4, which shows periodicity of the detected signal with the target).

.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner (Pub. No. US 2010/0176804 A1; hereafter Ausserlechner).
 	Regarding claim 7, Thomas discloses the angle sensor system according to claim 1, wherein the magnetic field generator includes a magnetic structure formed of a magnetic material, the magnetic structure having a magnetization in a direction perpendicular to a rotation axis and rotating around the rotation axis (see Thomas Fig. 1A, item 152), the first detection position and the second detection position are located on a same side of the magnetic structure in a direction parallel to the rotation axis (see Thomas Fig. 39), but does not disclose that they are at different distances from the rotation axis.
	Ausserlechner discloses that it was known at the time the invention was filed to place different sensing devices at different relative distance from the rotation axis of the target in order to mitigate inaccuracies caused by sources such as sensor misalignment or external magnetic fields (see Ausserlechner paragraphs [0002[-[0003])
	It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to provide sensors at different distances from the rotation axis, as taught by Ausserlechner, in order to compensate for inaccuracies which may be introduced by component misalignment or external magnetic fields.

Allowable Subject Matter
Claim 13 is allowed.
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        9/20/2021